IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1657
                            Filed October 19, 2022


HONG TRUONG,
    Plaintiff-Appellant,

vs.

TRANG HUYNH,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Tod Deck, Judge.



      A plaintiff appeals the district court ruling denying her claim for damages

from an alleged oral contract. AFFIRMED.



      Jessica A. Board of Heidman Law Firm, P.L.L.C., Sioux City, for appellant.

      Randy Hisey (until withdrawal) and Trang Huynh, Sioux City, self-

represented appellee.



      Considered by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                          2


CHICCHELLY, Judge.

       Hong Truong appeals the district court ruling denying her claim for damages

from an alleged oral contract with Trang Huynh. Hong argues the district court

erred in relying on the testimony of a non-party witness and that its findings

conflicted with the substantial evidence of the case. Finding no error of law, we

affirm the court’s ruling.

   I. Background Facts and Proceedings.

       Hong and Trang met within the last several years at their mutual workplace.

Hong contends that she loaned money to Trang on four occasions. The first

alleged loan involved approximately $3300 and was repaid in full. Hong maintains

that, over the course of three subsequent dates, she gave Trang cash totaling

$97,400 with the understanding that Trang would repay her in full and without

interest. Hong believed the money was intended to purchase and insure vehicles

for Trang’s children. She expected Trang to repay her with life insurance money

that was anticipated from the death of Trang’s mother.

       After several months passed without any repayment, Hong wrote up a

document to memorialize the loan, which was admitted at trial as exhibit 1. She

explained that Trang came to her home, read the document, and signed it. A friend

of Hong’s testified that she signed the document as a witness. However, the friend

stated that she did not actually see Trang sign the document because she was in

a different vehicle and “Hong did not want me to come out because if Trang saw

me, she would not sign.” Hong also shared a recording of a phone conversation

she had with Trang, in which Hong stated, “You owe me money, for a total of

$97,400 is that right Ms. Trang?” and Trang replied, “That’s right. If I get a job I’ll
                                          3


pay you back . . . .”1 Hong ultimately brought an action against Trang in district

court seeking payment for the alleged loan.

       Trang testified that she never borrowed money from Hong but they played

a game of tontine—or hui, as it is known in the Vietnamese community. She

indicated that Hong told her she won approximately $3000 in the game, but she

received significantly less than that and paid it all back. Trang also testified that

she is illiterate and that it was not her signature on the document Hong presented

to memorialize the alleged loan. She stated that she received money after her

mother’s death in 2016 and that she bought vehicles for her children in 2016 and

2018 but has not paid the associated loan off yet. With regard to the voice

recording, Trang acknowledged that it was her speaking but explained that she

thought Hong was kidding about owing her such a large sum of money and simply

went along with it.

       Trang subpoenaed the testimony of a woman who is a Vietnamese

translator. This individual testified that she provides translation services for Trang,

which sometimes includes the reading of documents in Vietnamese because

Trang cannot read. The translator also shared that a lot of Vietnamese people in

their community participate in an investment group known as hui, which involves

paying a weekly sum of money that earns interest if you play at the end of the

game but incurs penalties for withdrawing early. The translator stated that she

does not play the game herself because it is too risky but that Trang asked her to

interpret for “hui like investment.”     When asked whether she had personal


1The document and phone call were translated from Vietnamese, and the parties
participated in the proceedings via interpreters.
                                         4


knowledge of Trang’s participation, the translator indicated that Trang told her she

participated and that she hears in the community that Hong is an investor. She

stated that everything she testified about was based on what Trang told her in her

job as a translator and that she is not friends with either Trang or Hong.

       After a bench trial in June 2021, the court found the parties were

participating in “some type of rotating savings and credit association” (RSCA). The

court included a footnote, which quoted Mi Bong Hong v. Chong Chin Cha, 979

A.2d 250, 252 n.1 (Md. Ct. Spec. App. 2009), for some insight into this finding:

       A rotating credit group
               typically consists of a small number of people (ten to
               thirty), who periodically contribute money to a pot. At
               the beginning of each period, one member takes the
               pot. Members determine the recipient by lottery or
               bidding. Failure to make timely payments and other
               breaches result in nonlegal sanctions such as criticism
               that, carried along the channels of gossip, injures the
               defaulter’s reputation and may lead to social ostracism.
               When everyone has taken one pot, the group
               dissolves.
       Eric A. Posner, The Regulation of Groups: The Influence of Legal
       and Nonlegal Sanctions on Collective Action, 63 U. Chi. L. Rev. 133,
       169 (1996).
               ....
               Many other cultures also have a tradition of rotating credit
       groups . . . [i]nclud[ing] “cundina” (Mexico); “tanamoshi” (Japan), and
       “esusu” (West Indies and West Africa); “hui” (China and Viet Nam);
       “tong ting” (Cambodia) and “ekub” (“Ethiopia”).             Looking at
       Communities and Markets, 74 Notre Dame L. Rev. 841, 874 (1999).
       . . . [T]hese groups have played a significant role in fostering the
       economic development of immigrant communities in the United
       States. Id. at 879.

The court’s ruling noted it was unable to definitively find much more by way of

facts. It determined Hong failed to prove the existence of a contract, concluding:

       This is a difficult case and it could be that the defendant has gotten
       away without repaying some money that she owes, but the court is
       bound by the law and the evidence. The burden is on the plaintiff.
                                           5


       When the court simply cannot determine what took place, a plaintiff
       fails in their burden. The plaintiff’s claim fails.

The court found both Hong’s and Trang’s credibility questionable but noted the

translator’s testimony was credible. After the court denied Hong’s claim, she filed

a timely appeal.

   II. Review.

       “In a law action tried to the court, our review is for the correction of errors at

law, and the district court’s findings of fact are binding on us if they are supported

by substantial evidence.” Poller v. Okoboji Classic Cars, LLC, 960 N.W.2d 496,

509 (Iowa 2021) (citation omitted).       “Evidence is substantial for purposes of

sustaining a finding of fact when a reasonable mind would accept it as adequate

to reach a conclusion.” Falczynski v. Amoco Oil Co., 533 N.W.2d 226, 230 (Iowa

1995) (citations omitted).

   III. Discussion.

       Hong argues the district court erred in relying on the translator’s testimony

at trial because she had no personal knowledge about whether the parties were

engaged in a RSCA. After all, “[a] witness may testify to a matter only if evidence

is introduced sufficient to support a finding that the witness has personal

knowledge of the matter.” Iowa R. Evid. 5.602. While the translator’s personal

knowledge of Hong and Trang’s participation was unclear, her testimony regarding

the existence of this type of investment group among the local Vietnamese

community lends credibility to Trang’s testimony about playing hui with Hong.

Moreover, the translated exhibit offered by Hong included the phrases “borrowed

to contribute,” “shares paid for,” and “tontine shares.” The document concluded
                                           6


with a vague “total” that did not make clear what may have been owed. Overall,

the writing supports the court’s finding on the parties’ participation in some form of

a RSCA. Therefore, in determining whether substantial evidence supports this

finding, we conclude there was “a proper basis on which the trial court could find

as it did.” Reg’l Util. Serv. Sys. v. City of Mount Union, 874 N.W.2d 120, 127 (Iowa

2016) (citation omitted).

       Hong next argues that the district court ruled against the substantial weight

of the evidence when it held that Hong failed to prove: (1) Hong loaned money to

Trang, (2) Trang read exhibit 1 or otherwise knew what it said, and (3) Trang signed

exhibit 1.   However, each of these determinations ultimately come down to

credibility and interpretation of the written exhibit. While the district court found

Hong’s and Trang’s credibility questionable, it found some credibility in the

evidence that Trang is not able to read well. It also observed that exhibit 1 “does

not establish the amount owed and suggests to the court that it is referring to some

form of periodic payments related to the RSCA.” The testimony of Hong’s friend

who signed the purported contract offered little value given that she did not actually

converse with Trang or observe her sign the document. We find that reasonable

minds would accept the record evidence as adequate to reach the court’s findings

of fact.

       Furthermore, the court observed that even if Hong established the existence

of a contract, she failed to prove the terms of such contract. See Royal Indem. Co.

v. Factory Mut. Ins. Co., 786 N.W.2d 839, 846 (Iowa 2010) (“To prevail on a breach

of contract claim, [the plaintiff is] required to prove: (1) the existence of a contract,

(2) the terms and conditions of the contract, . . . .”). Given the utter lack of clarity
                                          7


surrounding the supposed cash exchange, we agree with the court’s analysis.

“[W]hen the trial court following a bench trial has denied recovery because a party

failed to sustain its burden of proof on an issue, we will not interfere with the trial

court’s judgment unless we find the party has carried its burden as a matter of law.”

Falczynski, 533 N.W.2d at 230 (citations omitted). “We will conclude a party has

carried such a burden only when evidence is so overwhelming that only one

reasonable inference on each critical fact issue can be drawn.”           Id. (citation

omitted). Hong’s self-serving testimony, contentious exhibit, and phone recording

do not provide the overwhelming evidence necessary to find she has carried her

burden of establishing a contract or its terms as a matter of law. While the

recording is most helpful for Hong, it simply does not establish the preponderance

of evidence necessary in this case. In light of the record before us, we uphold the

trial court’s denial of Hong’s contract claim.

       AFFIRMED.